--------------------------------------------------------------------------------


Exhibit 10.21
TREDEGAR CORPORATION


NOTICE OF STOCK UNIT AWARD


You have been granted the following Stock Unit Award by the Executive
Compensation Committee of the Board of Directors of Tredegar Corporation
("Tredegar"):


Name of Participant:
[Name]



Date of Grant:
[Grant date]



Number of Stock Units:
[Number of Stock Units]



Vesting:
The requirements for earning the award and vesting in the shares of Common Stock
issued in settlement of the award are set forth in the attached Stock Unit Award
Terms and Conditions.



Expiration Date:
None.



Transferability:
None; other than by will or the laws of descent and distribution.



In addition to the foregoing terms, your Stock Unit Award is subject to all of
the terms and conditions contained in the attached Stock Unit Award Terms and
Conditions which are incorporated in this Notice of Stock Unit Award by this
reference. If any provision of this Notice of Stock Unit Award is inconsistent
with the aforementioned Stock Unit Award Terms and Conditions, the Stock Unit
Award Terms and Conditions will control.


Please acknowledge your acceptance of this Stock Unit Award and the attached
Stock Unit Award Terms and Conditions by signing and returning one copy of this
Notice of Stock Award to Pat Thomas, Tredegar Corporation, 1100 Boulders
Parkway, Richmond, Virginia, 23225.



 
TREDEGAR CORPORATION
             
By:
               
Participant
       
Date:
 

 

--------------------------------------------------------------------------------



TREDEGAR CORPORATION
 
STOCK UNIT AWARD TERMS AND CONDITIONS


THESE STOCK UNIT AWARD TERMS AND CONDITIONS (“Terms and Conditions”) effective
as of the ____ day of ____________, 2007, govern the Stock Unit Award made by
Tredegar Corporation, a Virginia corporation (the “Company”), to the participant
(the “Participant”) named in the Notice of Stock Unit Award to which these Terms
and Conditions are attached (the “Grant Notice”), and are made in accordance
with and subject to the provisions of the Company's 2004 Equity Incentive Plan
(the “Plan”). A copy of the Plan has been made available to Participant. All
terms used in these Terms and Conditions that are defined in the Plan have the
same meaning given them in the Plan.


1.    Grant of Stock Unit Award. In accordance with the Plan, and effective as
of the Date of Grant specified in the Grant Notice (the “Date of Grant”), the
Company granted to the Participant, subject to the terms and conditions of the
Plan and these Terms and Conditions, the number of Stock Units specified in the
Grant Notice (the “Stock Units”). The Participant will earn the Stock Units to
the extent that the requirements of Section 2 are satisfied. The Company will
issue shares of Common Stock in accordance with Section 3 in settlement of the
Stock Units, if any, that the Participant earns in accordance with Section 2.


2.    Earning Stock Units. This Section 2 determines the number of Stock Units
that the Participant earns under these Terms and Conditions.


(a)   Performance Criteria. The Participant will earn Stock Units based on the
EPA for calendar year 2007 as follows:



 
2007 EPA
Stock Units Earned




 
$____________ (Threshold)
______

 
$____________ (Target)
______

 
$____________ or more (Maximum)
______



If the EPA for calendar year 2007 is greater than the Threshold but less than
the Target, then the additional number of Stock Units earned by the Participant
in excess of _______ Stock Units will be determined based on a straight line
interpolation of the EPA in excess of the Threshold. If the EPA for calendar
year 2007 is greater than the Target but less than the Maximum, then the
additional number of Stock Units earned by the Participant in excess of _______
Stock Units will be determined based on a straight line interpolation of the EPA
in excess of the Target.


(b)    Effect of Termination During 2007. Except as provided in subparagraphs
(c) and (d), no Stock Units will be earned if the Participant’s employment with,
and service to, the Company and its Affiliates terminates or is terminated
before January 1, 2008.

2

--------------------------------------------------------------------------------



(c)    Disability Termination or Death During 2007. This subparagraph (c)
applies if the Participant’s employment with, and service to, the Company and
its Affiliates terminates before January 1, 2008, on account of the
Participant’s permanent and total disability (as defined in Section 22(e)(3) of
the Code) or death. In that event, the number of Stock Units earned by the
Participant shall equal the number determined in accordance with subparagraph
(a) multiplied by a fraction. The numerator of the fraction shall be the number
of whole months that the Participant was employed by, or providing services to,
the Company or an Affiliate during 2007 (including any period that the
Participant was absent from work for illness, injury or short term disability
prior to termination of employment) and the denominator shall be twelve.


(d)    Change in Control. The Participant will earn _______ Stock Units if there
is a Change in Control before January 1, 2008.


3.    Settlement of Stock Units. The Stock Units will be settled in accordance
with this Section 3.


(a)    Committee Certification. As soon as practicable after 2007 (but no later
than March 15, 2008), the Committee will determine the number of Stock Units
that are earned under the provisions of Section 2. The Committee’s determination
shall be set forth in writing, as part of the minutes of a meeting of the
Committee, by unanimous consent or otherwise. Notwithstanding the preceding
sentences, a written determination of the Committee shall not be required in the
case of Stock Units that are earned pursuant to the provisions of Section 2(d).


(b)    Issuance of Common Stock. As soon as practicable after the Committee’s
certification under subparagraph (a) (but no later than March 15, 2008), the
Committee shall issue shares of Common Stock under the Plan in settlement of the
Stock Units earned by the Participant. The number of shares of Common Stock
issued shall equal the number of Stock Units earned by the Participant.
Notwithstanding the preceding sentences, _______ shares of Common Stock shall be
issued to the Participant on the Control Change Date if the Stock Units are
earned pursuant to the provisions of Section 2(d).


(c)    Registration, etc. Shares of Common Stock issued in settlement of the
Stock Units shall be registered in the name of the Participant on the stock
transfer books of the Company and may be evidenced by one or more certificates.
Certificates evidencing shares of Common Stock that have not become Vested (as
defined below) shall be held by the Company in accordance with the terms of the
Plan and shall bear an appropriate legend as the Committee shall determine.
Custody of those certificates, without legend, shall be delivered after the
shares have become Vested (as defined below).


4.    Vesting in Common Stock. The Participant’s interest in the shares of
Common Stock issued under Section 3(b) shall be nonforfeitable and transferable
(“Vested”) as provided in this Section 4.

3

--------------------------------------------------------------------------------



(a)    Immediate Vesting. The Participant’s interest in one-half of the shares
of Common Stock issued under Section 3(b) shall be immediately Vested as of the
date that the shares are issued. Notwithstanding the preceding sentence, the
Participant shall have a Vested interest in all of the shares of Common Stock
issued under Section 3(b) if the Common Stock was issued because the Stock Units
were earned in accordance with Section 2(c) (because the Participant’s
employment with the Company and its Affiliates ended in 2007 on account of death
or permanent and total disability (as defined above)) or Section 2(d) (because
of a Change in Control during 2007).


(b)    Delayed Vesting. The Participant’s interest in any shares of Common Stock
that are not immediately Vested under subparagraph (a) shall become Vested (i)
on January 15, 2009, if the Participant remains in the continuous employ of, or
service to, the Company or an Affiliate from the Date of Grant until January 15,
2009, (ii) on the date that the Participant’s employment and service ends on
account of death or permanent and total disability (as defined above) if the
Participant remains in the continuous employ of, or service to, the Company or
an Affiliate from the Date of Grant until such termination or (iii) on a Control
Change Date that occurs before January 15, 2009, if the Participant remains in
the continuous employ of, or service to, the Company or an Affiliate from the
Date of Grant until the Control Change Date.


(c)    Forfeiture. Shares of Common Stock that have not Vested under
subparagraph (a) or (b) on or before the date that the Participant’s employment
with the Company and its Affiliates terminates or is terminated shall be
forfeited as of the date of such termination.


5.    Nontransferability. The Stock Units are nontransferable except by will or
by the laws of descent and distribution. Shares of Common Stock issued in
settlement of the Stock Units cannot be transferred before the shares become
Vested.


6.    Grant of Stock Power. The Participant hereby appoints Patricia A. Thomas,
or her successor, as the true and lawful attorney of the Participant, to endorse
and execute for and in the name and stead of the Participant any certificates
evidencing the shares of Common Stock issued in settlement of the Stock Units if
any of the shares are forfeited.


7.    Shareholder Rights. The Participant shall not have any rights as a
shareholder of the Company with respect to the Stock Units. Upon the issuance of
shares of Common Stock in settlement of the Stock Units, the Participant shall
have all of the rights of a shareholder of the Company with respect to those
shares, including the right to vote the shares and to receive, free of all
restrictions, ordinary cash dividends. Stock received as a dividend on, or in
connection with a stock split of any shares of Common Stock issued in settlement
of the Stock Units shall be subject to the same vesting restrictions as the
underlying shares of Common Stock. The Participant’s right to receive any
extraordinary dividends or distributions with respect to shares of Common Stock
issued in settlement of the Stock Units that have not become Vested shall be at
the sole discretion of the Committee, but in the event of any such extraordinary
event, the Committee shall take action appropriate to preserve the value of, and
to prevent the unintended enhancement of value in such shares of Common Stock.

4

--------------------------------------------------------------------------------



8.     Definitions. The following definitions shall apply to these Terms and
Conditions:


(a)    Control Change Date means the date on which a Change in Control (as
defined below) occurs. If a Change in Control occurs on account of a series of
transactions, the Control Change Date is the date of the last of such
transactions.


(b)    Change in Control means the occurrence of any of the following events:


(1)    any Person or group (within the meaning of Sections 13(d)(3) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended) (other than a Person who is
not an Acquiring Person), at any time becomes the Beneficial Owner of 50% or
more of the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the "Voting
Securities"), other than (i) through an acquisition of Voting Securities
directly from the Company, (ii) as a result of the Company's repurchase of
Voting Securities if, thereafter, such Beneficial Owner purchases no additional
Voting Securities, or (iii) pursuant to a Business Combination (as defined
below) that does not constitute a Change in Control pursuant to subparagraph
8(b)(3) below;


(2)    Continuing Directors cease to constitute a majority of the members of the
Board other than pursuant to a Business Combination that does not constitute a
Change in Control pursuant to subparagraph 8(b)(3) below;


(3)    Consummation of a reorganization, merger, share exchange or consolidation
(a "Business Combination"), in each case, unless immediately following such
Business Combination, (i) all or substantially all of the Persons who were the
Beneficial Owners, respectively, of the Common Stock and Voting Securities
outstanding immediately prior to such Business Combination Beneficially Own more
than 80% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Common Stock and Voting
Securities, as the case may be, (ii) no Person (other than a Person who is not
an Acquiring Person) Beneficially Owns 50% or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business combination or the combined voting power of the then outstanding voting
securities of such corporation and (iii) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination are Continuing Directors; or

5

--------------------------------------------------------------------------------



(4)    the shareholders of the Company approve a complete liquidation or
dissolution of the Company or the consummation of a sale or other disposition of
all or substantially all of the assets of the Company, in each case, unless
immediately following such liquidation, dissolution, sale or other disposition,
(i) more than 80% of, respectively, the then outstanding shares of common stock
of such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then Beneficially Owned by all or substantially all of the Persons
who were the Beneficial Owners, respectively, of the Common Stock and Voting
Securities outstanding immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of such Common Stock and Voting Securities, as the
case may be, (ii) less than 20% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then Beneficially Owned by any Person (other than
any Person who is not an Acquiring Person), and (iii) at least a majority of the
members of the board of directors of such corporation are Continuing Directors
immediately following such sale or disposition.


For purposes of the definition of Change of Control, the terms Acquiring Person,
Beneficial Owner, Company, Continuing Director, and Person shall have the same
definitions given them in the Rights Agreement between Tredegar Corporation and
American Stock Transfer & Trust Company, dated as of June 30, 1999, as amended.
 
(c)    EPA has the same meaning as set forth in the 2007 Incentive Plan for
Executive Officers as in effect at the time the Stock Units were awarded;
provided, however, that the Committee may adjust the performance criteria, the
calculation of EPA or both on account of changes in generally accepted
accounting principles; changes in the allocation of revenues, expenses, assets
and liabilities between the Company or one or more of its business units;
changes in tax law and other events or circumstances to assure that the
performance criteria and calculation of EPA reflect an accurate assessment of
the economic profit added of the Company or one or more of its business units.


9.    Withholding. The Participant shall pay the Company any amount of taxes as
may be necessary in the opinion of the Company to satisfy tax withholding
required under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions. In lieu thereof, the Company
shall have the right to retain, from the shares of Common Stock to be issued
under Section 3, the number of shares of Common Stock with Fair Market Value
equal to the minimum amount required to be withheld. In any event, the Company
shall have the right to deduct from all amounts paid to a Participant in cash
(whether under the Plan or otherwise) any taxes required to be withheld. The
Participant shall promptly notify the Company of any election made pursuant of
Section 83(b) of the Code.

6

--------------------------------------------------------------------------------



10.    No Right to Continued Employment. The award of the Stock Units does not
give Participant any right with respect to continuance of employment by the
Company or an Affiliate, nor shall it interfere in any way with the right of the
Company or an Affiliate to terminate his or her employment at any time.


11.    Change in Capital Structure. The number of Stock Units and the
performance criteria in Section 2 shall be adjusted as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock split-ups subdivisions or consolidations of shares, other
similar changes in capitalization or such other events as are described in the
Plan.


12.    Governing Law. These Terms and Conditions and the Grant Notice shall be
governed by the laws of the Commonwealth of Virginia.


13.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and the provisions of these Terms and
Conditions or the Grant Notice, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the plan as in effect on the Date of
Grant.


14.    Participant Bound by Plan. Participant hereby acknowledges that a copy of
the Plan has been made available to him or her and agrees to be bound by all the
terms and provisions of the Plan.


15.    Binding Effect. Subject to the limitations stated above and in the Plan,
these Terms and Conditions and the Grant Notice shall be binding upon
Participant and his or her successors in interest and the successors of the
Company.
 
 
7 

--------------------------------------------------------------------------------